Title: To George Washington from Meshech Weare, 5 June 1782
From: Weare, Meshech
To: Washington, George


                  
                     Sir
                     Hampton falls June 5th 1782
                  
                  From various Reports and Concuring Circumstances there has long
                     been a Suspicion that a traiterous Correspondence was carried on between some
                     persons in Vermont so Called, and some Brittish Officers in Canada—By
                     information I have just Receiv’d by Capt. Bailey, this matter seems to be put
                     beyond Doubt, And it Appear’d to me highly proper that your Excellency should
                     be immediately inform’d, of what Intelligence has been gain’d Respecting this
                     Matter.
                  Capt. Bailey waits on you for this purpose, And will lay before
                     your Excellency, All the information hitherto Obtaind, which is chiefly gain’d
                     by Mr Johnson, who by all the information I have from persons of Character and
                     Reputation, Appears to be Honest and Sincere, and his information to be
                     depended on. His Situation is Critical, And so is that of the People in those
                     parts. If an Exchange could be Obtaind for Mr Johnson, I apprehend it might be
                     of great Service, And more full Discoveries made. Capt. Bailey can give more
                     full Information Respecting the Situation Mr Johnson and the People are in. I
                     have the Honor to be With every Sentiment of Respect Yr Excellency’s Most Obt
                     & Humle Sert
                  
                     Meshech Weare
                     
                  
               